Citation Nr: 0733140	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-16 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
Hepatitis C with cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to March 
1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for major 
depression.

In January 2007, the Board remanded this matter to the RO for 
additional evidentiary development.  Although the RO complied 
with all of the Board's remand instructions to the extent 
possible, in light of the veteran's submission of additional 
evidence, another remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current psychiatric disability 
is secondary to, or aggravated by, his service-connected 
hepatitis C with cirrhosis.  

In January 2007, the Board remanded this matter for the 
purpose of affording the veteran a VA psychiatric examination 
for the purpose of clarifying the nature and etiology of his 
current psychiatric disability.  

Pursuant to the Board's remand instructions, the RO twice 
attempted to schedule the veteran for a VA medical 
examination in March 2007.  On both occasions, he failed to 
appear.  A Supplemental Statement of the Case was issued in 
June 2007 and the matter was returned to the Board.  See 38 
C.F.R. § 3.655 (2007) (regarding the consequences for failing 
to report for a VA medical examination without good cause).  

In July 2007, however, after the issuance of the most recent 
Supplemental Statement of the Case, the veteran submitted 
additional evidence directly to the Board, consisting of VA 
clinical records.  The veteran did not waive his right to 
initial RO consideration of such evidence.  Thus, a remand is 
necessary.  See 38 C.F.R. § 20.1304 (2007).

In addition, the veteran submitted a statement claiming that 
the reason he had failed to report for his March 2007 VA 
psychiatric examinations was that he had been incarcerated.  
He asked that the examination be rescheduled.  

Although VA's ability to provide examinations to incarcerated 
veterans is limited by the circumstances of the 
incarceration, the United States Court of Appeals for 
Veterans Claims has held that VA must "tailor [its] 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  Under the circumstances 
of this case, a remand is necessary in order to afford the 
veteran another opportunity to attend a VA psychiatric 
examination.  

The Board, however, wishes to advise the veteran that it is 
his responsibility to present and support a claim for 
benefits.  See 38 C.F.R. § 5107(a) (West 2002).  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He must be prepared to meet his obligations by cooperating 
with the VA's efforts to provide an adequate medical 
examination.  Olson v. Principi, 3 Vet. App. 480 (1992).

In that regard, the veteran is further advised that under 
applicable VA regulation, individuals for whom an examination 
has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2007).  When 
entitlement to a VA benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
on the evidence of record. 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of clarifying the nature and etiology of 
his current psychiatric disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disability identified on examination is 
causally related to the veteran's active 
service or is causally related to or 
aggravated by any service-connected 
disability, including Hepatitis C with 
cirrhosis.  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



